DETAILED ACTION
This Office Action is in response to Application 16/342,370 filed on April 16, 2019. 
Claims 1 – 56 are being considered on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
For the record, the examiner acknowledges that Oath/Declarations submitted on April 16, 2019 have been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 16, 2019  was filed on the mailing date of the Application 16/342,370 on April 16, 2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority
	Applicant’s claim for the benefit of a prior‐filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 371.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). As required by 37 CFR 1.55, the certified copy of the foreign application submitted on April 16, 2019 has been filed in the Application 16/342,370 filed on April 16, 2019.

Drawings
The drawings filed on April 16, 2019 are accepted.

Claim Objections
Claims 1- 56 are objected to because of the following informalities:
All claims present lack of antecedent basis issues to varying degrees. Claim 1 is representative of the claim set. In claim 1, consider the first recitation of limitation element “the value creation chain” in the claim’s preamble, for example. The definite article “the” was used with “value creation chain” limitation element, without previous recitation of “a value creation chain.” The first recitation of this limitation element should read “a value creation chain.” Appropriate correction is required. For examination purposes, the first recitation of “value creation chain” limitation element shall be read as “a value creation chain.” Similarly, other limitation elements (e.g., “the stage overlapping”), lacking proper antecedent bases, shall be construed as having proper antecedent bases, for examination purposes.   
Most claims present exemplary language issues (i.e., examples or preferences). The exemplary languages issues may lead to confusion over the intended scope of the claims. Take claim 26 as case in point. The preamble of claim 26 contains the following limitation excerpt: “for example a blown film web, a flat film web or a nonwoven web, for producing a final product, for example a packaging film, an agricultural film, a thermoforming film, a plastic plate or a diaper, wherein the classifying is performed due to information and / or properties of the preferably for several, particularly preferably for all, a good area and / or a bad area can be defined, whereby, along the stages, information (Underlines were added by the Examiner to emphasize the exemplary language issues in claim 26).” It is advisable for the exemplary language (as well as the numerated examples) to be removed from the claim set.  Appropriate correction is required. For examination purposes, the claims shall be construed in a manner where the exemplary language issues do not render the claims indefinite.  
  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“by means of" and "means to” in claims 1 , 26 , 28, 48, and 54  and and none of the claims recite sufficient structure, material, or acts for performing the claimed functions.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations)to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1- 56 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claims purport to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fail to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claims recite functions that have no limits and covers every conceivable means for achieving the stated functions, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 56  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. All claims present lack of antecedent basis issues to varying degrees. Claim 1 is representative of the claim set. In claim 1, consider the first recitation of limitation element “the value creation chain” in the claim’s preamble, for example. The definite article “the” was used with “value creation chain” limitation element, without previous recitation of “a value creation chain.” Consequently, the first recitation of the limitation element “the value creation chain” renders claim 1 

Claims 1- 56  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Most claims present exemplary language issues (i.e., examples or preferences). The exemplary languages issues have lead to confusion over the intended scope of the claims. Take claim 26 as case in point. The preamble of claim 26 contains the following limitation excerpt: “for example a blown film web, a flat film web or a nonwoven web, for producing a final product, for example a packaging film, an agricultural film, a thermoforming film, a plastic plate or a diaper, wherein the classifying is performed due to information and / or properties of the stages and / or a raw material and / or a semi-finished product and / or the final production such a way that for at least one information or property, preferably for several, particularly preferably for all, a good area and / or a bad area can be defined, whereby, along the stages, information (Underlines were added by the Examiner to emphasize the exemplary language issues in claim 26).” It is advisable for the exemplary language (as well as the numerated examples) to be removed from the claim set. Amend claim 26, so that the claim limitations in claim 26 can no longer be read as indefinite, meaning that the exemplary language is removed from the claim.  For examination purposes, claim 26, as well as claims 1-25 and 27 – 56, shall be construed as definite. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1 – 56 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea, judicial exception, without significantly more.

Claim 1 is rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea, judicial exception, without significantly more. Claim 1 recites, inter alia, a method, with the following limitations: 1) “the data element is used in the value creation chain in a stage overlapping way”; 2) “provided from a first stage by means of the communication protocol on the data carrier”; 3) and “retrieved from a second stage by means of the communication protocol from the data carrier and used on a machine of the second stage.”

The first limitation “the data element is used in the value creation chain in a stage overlapping way,” as drafted, covers the performance of the limitation in the mind. For example, “used” in the context of the claim encompasses the user thinking about using a data element in a value creation chain. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. It follows that the claim limitation recites an abstract idea.

Secondly, the second limitation “provided from a first stage by means of the communication protocol on the data carrier,” as drafted, covers the performance of the limitation in the mind, but for the recitation of a generic computer components (i.e., data carrier). For example, “providing” in the context of the claim encompasses the user thinking offering a data element. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls 

The third limitation “retrieved from a second stage by means of the communication protocol from the data carrier and used on a machine of the second stage” as drafted, covers the performance of the limitation in the mind, but for the recitation of generic computer components (i.e., data carrier and machine). For example, “retrieved and used” in the context of the claim encompasses the user collecting and thinking about the data element. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. It follows that the claim limitation recites an abstract idea.

Accordingly, the claim 1 recites three abstract ideas, which are judicial exceptions.

Next, 35 U.S.C 101 requires the Examiner to determine whether one or more of the three abstract ideas are directed towards a judicial exception/abstract idea. In other words, at least one abstract idea/judicial exception is not integrated into a practical application. In the Examiner’s view, the recited judicial exceptions (i.e., abstract ideas) are not integrated into a practical application. 

Besides the three aforementioned abstract ideas/judicial exceptions, claim 1 further recites two additional elements: 1) language linking the method to a particular field (i.e., “for providing, retrieving and using a data element in the value creation chain of a plastic sheet material for producing a final product by means of a communication protocol and a data carrier for the stage overlapping exchange of a plurality of different data elements to produce the final product within the value creation chain”); and 2) generic components for executing the judicial exceptions (i.e., data carrier and machine). The first 

Accordingly, two additional elements do not integrate the abstract ideas into a practical application because the two additional elements do not impose any meaningful limits on practicing the abstract ideas. Even when viewed in combination, the additional elements in claim 1 do no more than automate mental processes that the user used to perform manually, using the computer as a tool. Therefore, claim 1 is directed to an abstract idea.

Last, 35 U.S.C 101 requires the Examiner to determine whether claim 1 includes additional elements that are sufficient to amount to significantly more than the recited judicial exceptions. In the Examiner’s view, claim 1 does not include additional elements that are sufficient to amount to significantly more than the recited judicial exceptions. 

As discussed above with respect to integration of the abstract ideas into a practical application, the
first additional element that the claimed method is to be applied to plastic sheet material is no more than an attempt to generally link the use of the judicial exceptions to the particular field of plastic sheet material. A mere attempt to generally link the use of judicial exception to a field of use cannot provide an inventive concept. Moreover, as described above with respect to integration of abstract ideas into a 

Claims 2 – 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As claims that depends upon claim 1, claims 2 – 27 inherit the abstract ideas from claim 1. Claim 2 is representative of claims 3 – 27. Claim 2 includes the additional element “characterized in that the data element has a substance property or substance properties, in particular a substance property or substance properties of a product,” that further detail the inherited abstract ideas of claim 1. Merely further detailing an abstract idea is no more than re‐reciting the abstract idea because the further detailed abstract idea still remains either a mathematical concept or a process capable of performance in the mind. Accordingly, claim 2 (as well as claims 3– 27) does not include any additional elements that would integrate the judicial exception into practical application or amount to significantly more than the abstract idea.

With respect to claims 28 -56, they are substantially similar to claims 1-27, respectively, and are rejected in the same manner, and the same reasoning applying. 

Please note: Examiner invites the Applicant to amend claims 1 &  28 to include a limitation where the “data element” is used, for example, to adjust the operation of the method (e.g., actually producing the 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 56 are rejected under 102(a)(2) as being anticipated by Oostendorp (US Pat. 10,768,076). 

Regarding claim 1, Oostendorp teaches:
 Method for providing, retrieving and using a data element in the value creation chain of a plastic sheet material for producing a final product (Abstract; see also col 13, ln 22 - 24), 
by means of a communication protocol and a data carrier for the stage overlapping exchange of a plurality of different data elements to produce the final product within the value creation chain (Fig 1, col 4, ln 17 -26; col 6, ln 36 – 52; see also col 1, ln 14 - 41), characterized in that 
the data element is used in the value creation chain in a stage overlapping way (col 7, ln 13 – 45: data stream; see also col 6, ln 21, ln 30), namely,
 provided from a first stage by means of the communication protocol on the data carrier (Fig 1, col 7, ln 13 – 29: first stage) and 
retrieved from a second stage by means of the communication protocol from the data carrier (Fig 1, col 7, ln 30 – ln 45: second stage) and used on a machine of the second stage (Fig 1, col 7, ln 30 – ln 45; see also col 6, ln 53 - 67).

Oostendorp specifically teaches (red boxes and underlines are added by the Examiner for emphasis):  

    PNG
    media_image1.png
    652
    714
    media_image1.png
    Greyscale



Turning to FIG. 1, an example system 100 for remotely monitoring a manufacturing factory 102 is shown. The manufacturing factory 102 may include one or more controllers 104 in operative communication with one or more sensors 106a-g via a 108. The sensors 106a-g may collect data from a plurality of machines, product stages, assembly lines, and/or subassembly lines. For simplicity of illustration, FIG. 1 shows the plurality of sensors 106a-g monitoring a plurality of machines and/or product checkpoints, schematically represented as products 110a-d, at a production assembly line 112 and an inspection assembly line 114. It is noted that any number of products, production stages, machines, sensors, and wireless and/or wired communication channels may be contemplated .


As mentioned above, analytics performed on the manufacturing data may include transformations, calculations, and functions on raw data using data models representing manufacturing processes and/or parts. A data model includes a collection of data that describe the process or part. A process or part may be categorized as a particular data model type. Exemplary data model types include Factory, Machine, Part, Cycle, Downtime, Supplier, Line, Assembly, Batch, and Defect. For example, a data model of type “Machine” may include a collection of data that describes/represents a particular machine. The machine may be represented by the operational state of the machine (e.g., On or Off), the temperature of the machine, and an image of a part that the machine produced. The image of the part describes the characteristics of the machine in that the image may be analyzed to determine the capability of the machine (e.g., its tolerance or ability to produce a part within a tolerance).


In some embodiments, a user identifies a particular data stream and associates it with a specific data model. The data model may include predefined types of data that can be used to describe the process or part represented by the data model. The types of data are predefined in the sense that a data model will accept (but not necessarily require) a particular type of data to be used in the data model. In some embodiments, a raw data stream is acquired and prepared for the data model(s) using a two-stage process.
The first stage is referred to as the transport stage. The transport stage identifies a network protocol, format, and/or method associated with the received raw data stream, which is used to properly process the received data. Exemplary protocols include, but are not limited to, Structured Query Language (SQL), OPC Unified Architecture (OPC UA), File Transfer Protocol (FTP), Windows File Sharing Server Message Block (SMB), and CC-Link, Modbus.
(30) The second stage of the data acquisition process is referred to as the parsing stage. Parsing includes mapping the raw data into a format that can be used by the API of the particular analysis system in which the data models are built (e.g., controller 104 and/or server 116). For example, theraw data may include a data file with a known format (e.g., comma separated values (CSV) or Excel(.xls)) that can be parsed and mapped into a format that can be used by the API of the particular analysis system. The raw data stream may also include a device designation (e.g., Programmable Logic Controller (PLC)) that corresponds to a particular data format. The device designation therefore allows the raw data stream to be parsed and mapped to a new format. The parsing stage may also include mapping, e.g., Modbus registers and/or OPC tags into a format that can be used by the API oft he particular analysis system.

Regarding claim 2, Oostendorp teaches all the limitations of claim 1. 
Oostendorp further more teaches characterized in that: 

the data element has a substance property or substance properties, in particular a substance property or substance properties of a product, in particular of a starting material and / or of a semi-finished product and / or of a final product (col 4, ln 53 -67; col 6, ln 65-67).

Regarding claim 3, Oostendorp teaches all the limitations of claim 1. 
Oostendorp further more teaches characterized in that: 
the data element has a product property or product properties, in particular a product property or product properties of a starting material and / or a semi-finished product and / or a final product (col 4, ln 53 -67; col 6, ln 65-67).

Regarding claim 4, Oostendorp teaches all the limitations of claim 1. 
Oostendorp further more teaches characterized in that: 
the data element has a process property or process properties, in particular a production process property or production process properties, and / or a logistics process property or logistics process properties, and / or a management process property or management process properties (Fig 1, col 7, ln 30 – ln 45; see also col 6, ln 53 - 67).

Regarding claim 5, Oostendorp teaches all the limitations of claim 1. 
Oostendorp further more teaches characterized in: 
the data element has a market characteristic or market characteristics (col 5, ln 31 - 67).

Regarding claim 6, Oostendorp teaches all the limitations of claim 1. 
Oostendorp further more teaches characterized in: 

that the exchange of one or more data elements is performed across locations, in particular, that the exchange of one data element is worldwide possible (col 5, ln 31 - 67).

Regarding claim 7, Oostendorp teaches all the limitations of claim 1. 
Oostendorp further more teaches characterized in that: 
the exchange of one or more data elements is performed across parties, especially across companies (col 5, ln 31 - 67).

Regarding claim 8, Oostendorp teaches all the limitations of claim 1. 
Oostendorp further more teaches characterized in that: 
the exchange of one or more data elements is performed using a standardized software interface (col 5, ln 31 - 67).

Regarding claim 9, Oostendorp teaches all the limitations of claim 1. 
Oostendorp further more teaches characterized in that: 
characterized in that both the first stage and the second stage can read and / or can write the data element (col 7, ln 13 – 45: data stream; see also col 6, ln 21, ln 30).

Regarding claim 10, Oostendorp teaches all the limitations of claim 1. 
Oostendorp further more teaches characterized in that: 
the use of the data element takes place on the part of the second stage for the further- processing of that product, by which due its production or manufacturing, at the first stage, the data element has been generated and has been provided in the data memory store, wherein the second stage is arranged chronologically after the first stage (Fig 1, col 7, ln 17 – ln 45).


Regarding claim 11, Oostendorp teaches all the limitations of claim 1. 
Oostendorp further more teaches characterized in that: 
the order of the stages is not chronological, wherein the first stage like also the second stage each can be a different arbitrary and not necessarily adjacent stage in the value creation chain (Fig 1, col 7, ln 17 – ln 45).

Regarding claim 12, Oostendorp teaches all the limitations of claim 1. 
Oostendorp further more teaches characterized in that: 
the product, in particular the final product, is provided with an individual product identifier and comprises this subsequently (col 13, ln 3 - 14).

Regarding claim 13, Oostendorp teaches all the limitations of claim 1. 
Oostendorp further more teaches characterized in that: 
a production machine for plastic sheet material is provided with an individual production machine identifier and comprises this subsequently (col 13, ln 3 – 14; col 13, ln 15 - 30).

Regarding claim 14, Oostendorp teaches all the limitations of claim 1. 
Oostendorp further more teaches characterized in that: 
a further-processing machine for plastic sheet material is provided with an individual further-processing machine identifier and comprises this subsequently (col 13, ln 3 – 14; col 13, ln 15 - 30).


Regarding claim 15, Oostendorp teaches all the limitations of claim 1. 
Oostendorp further more teaches characterized in that: 
a transport vehicle for transporting the product is provided with an individual transport vehicle identifier is provided and comprises this subsequently (col 13, ln 3 – 14; col 13, ln 15 - 30).

Regarding claim 16, Oostendorp teaches all the limitations of claim 1. 
Oostendorp further more teaches characterized in that: 
the data element is displayed and / or is detected and / or is linked and / or is provided and / or is used, via a data detection device with the product and / or with the production machine and / or with the further-processing machine and / or with the transport vehicle (col 13, ln 3 – 14; col 13, ln 15 - 30).

Regarding claim 17, Oostendorp teaches all the limitations of claim 1. 
Oostendorp further more teaches characterized in that: 
the product identifier and / or the production machine identifier and / or the further- processing machine identifier and / or the transport vehicle identifier is read opto- electronically and / or electromagnetically (col 13, ln 3 – 14; col 13, ln 15 - 30).

Regarding claim 18, Oostendorp teaches all the limitations of claim 1. 
Oostendorp further more teaches characterized in that: 
the data carrier is a location-independent data memory that is available crossing location and / or crossing parties, wherein the data carrier can be a crossing location and / or a crossing parties available data cloud (col 5, ln 4 - 31).


Regarding claim 19, Oostendorp teaches all the limitations of claim 1. 
Oostendorp further more teaches characterized in that: 
the plastic sheet material is a spunbond nonwoven (col 13, ln 15 - 30).


Oostendorp further more teaches characterized in that:
the plastic sheet material is a meltblown nonwoven (col 13, ln 15 - 30).

Regarding claim 21, Oostendorp teaches all the limitations of claim 1. 
Oostendorp further more teaches characterized in that:
the plastic sheet material is a composite nonwoven (col 13, ln 15 - 30).

Regarding claim 22, Oostendorp teaches all the limitations of claim 1. 
Oostendorp further more teaches characterized in that:
the plastic sheet material is a blown film (col 13, ln 15 - 30).

Regarding claim 23, Oostendorp teaches all the limitations of claim 1. 
Oostendorp further more teaches characterized in that:
the plastic sheet material is a flat film (col 13, ln 15 - 30).

Regarding claim 24, Oostendorp teaches all the limitations of claim 1. 
Oostendorp further more teaches characterized in that:
the plastic sheet material is a plastic plate (col 13, ln 15 - 30).

Regarding claim 25, Oostendorp teaches all the limitations of claim 1. 
Oostendorp further more teaches characterized in that:
the plastic sheet material is a plastic panel (col 13, ln 15 - 30).


Oostendorp further more teaches:
Method for classifying a process quality by which in the various stages comprising value creation chain of a plastic sheet material, for example a blown film web, a flat film web or a nonwoven web, for producing a final product, for example a packaging film, an agricultural film, a thermoforming film, a plastic plate or a diaper, wherein the classifying is performed due to information and / or properties of the stages and / or a raw material and / or a semi-finished product and / or the final production such a way that for at least one information or property, preferably for several, particularly preferably for all, a good area and / or a bad area can be defined, whereby, along the stages, information and / or properties are determined and - preferably authenticated by means of a mark or an identifier - are transmitted and stored as data element locally or, above all, remotely in a data record via a communication protocol, namely, either as the pure information and / or property, or just as included in the good area or bad area, or both together, or depending on the stage in different way, whereby, based on the data record is performed the classifying of a process of the stage, of a process chain along several stages, the final product and / or of a manufacturer, preferably with at least one class from the classes "in all levels in the area", "in a certain number of classes in the good area", "in certain particularly important classes in the good area" (Fig 1, col 7, ln 17 – ln 45).

Regarding claim 27, Oostendorp teaches all the limitations of claim 1. 
Oostendorp further more teaches:
for constructing a production machine or a further-processing machine or a plant, which is used in the value creation chain of plastic sheet material, in particular a spunbond nonwoven, a meltblown nonwoven, a composite nonwoven, a blown film, a flat film, a plastic plate or a plastic panel, to produce a final product (Fig 1, col 7, ln 17 – ln 45; col 13, ln 15 – 30; col 6, ln 36 – 52; see also col 1, ln 14 - 41).

Regarding claims 28 – 56, Oostendorp teaches Method for providing, retrieving and using a data element in the value creation chain of a plastic sheet material for producing a final product. Therefore, Oostendorp teaches the claims 28 – 56. 

Conclusion

 The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.

Byron (US Pub 2015/0301521): teaches real time analysis of production and packaging systems. 
Markham (US Pat. 7,882,438): teaches system and method for assessing the quality of product manufactured by process. 
Rockwell Automation (NPL XP55456591: “Automation Control for Blown Film Line - Lower Total Cost to Design, Develop, and Deliver SM Solutions from Rockwell Automation”) : automation control for plastic sheet development.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEIR MYERS whose telephone number is (571)272-8160.  The examiner can normally be reached on 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
THOMAS LEE, can be reached on (571) 272‐3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        03/11/2022


/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115